One year ago, Pope Francis began his visits around Europe in Albania. Last week, we saw here in America the hope and joy he could bring to the richest and most powerful country in the world. Imagine the joy he brought to us, not least by the praise he bestowed on Albania in saying that we were proof that a peaceful and fruitful coexistence between persons and communities of believers of different religions is not only desirable, but possible and realistic. We are rightly proud of that heritage; of coexisting as fraternal communities at a time when religious extremism, violence and terrorism are causing unspeakable suffering — violence and extremism that have put multitudes of people on the move in scenes reminiscent of the exodus of biblical times, with children, women and men arriving in their thousands on our doorsteps in the Balkans as they seek safety and protection in Europe.
As everyone here probably knows, ethnically motivated conflicts and violence are by no means unknown to us in the Balkans. Today, however, we as a region can finally dare to look ahead with hope and show that another way forward is possible.
Last year, for the first time after 100 years of frozen or live conflicts and confrontation in the Balkans, no guns were pointed at anyone’s window. After a century scarred by conflict, we have finally seen a year of cooperation aimed at making the peace we have achieved a peace worth living.
The talks between Serbia and Kosovo, a new State contributing to stability in the region, have enabled the two countries to find common solutions to a series of issues, for the good of their peoples. And here I would like to call on all those in this Hall that have not yet recognized Kosovo to do so, and by so doing to make a straightforward contribution to strengthening stability,
peace and cooperation in a region that last year became a significant success story, a region in which hopes and dreams for the future are prevailing over the fears and nightmares of the past. Full recognition of Kosovo by every nation in this Assembly will be good for Serbia as well.
Moreover, last year I made the first visit of an Albanian Prime Minister to Belgrade in 68 years. And since the Western Balkans Summit, held in Vienna in August, our region has been successfully collaborating in a number of areas, including youth exchanges promoted by Albania and Serbia and inspired by the model of youth exchanges between France and Germany after the Second World War. We are focusing on this in particular because it is crucial for our young people to be aware of what history has taught us: that it is better to celebrate our differences than to fight over them and to learn from our past than to live in it, no matter the place, no matter the language, no matter the colour and no matter the religion.
In an unprecedented approach, the United Nations has engaged in conversation with hundreds and thousands of young people. In developing the Sustainable Development Goals, it has taken into account their hopes and expectations. As we affirm our pledge to achieve these Goals, let us focus our attention on the young. Let us — countries large and small — come together to begin the process of developing a global charter that puts the education of our young and our determination to give them a better future at its heart. We are going to introduce a reform in Albania that will include in the school curriculum such a charter of values. We have also been working hard to make progress on important reforms in a number of areas, including education, public administration, energy, economic development, justice and the fight against crime.
Albania is eager to be part of the global team that will meet this December in Paris to decide on measures to protect the environment in line with the objectives of sustainable development and the purposes to be served by the intended nationally determined contributions. This unprecedented event will be effective if we act as a great team and all play their parts. Yet, in an era beset by enormous challenges like climate change, violent extremism, poverty, inequality, corruption and illicit trafficking, first and foremost let us ensure the future by teaching young people the values of tolerance, respect
20/45 15-29816

02/10/2015 A/70/PV.25
and understanding no matter the place, the language, the colour or the religion.
I was an artist before being elected to political office. Every day I still like to pick up a pencil or a pen or a paintbrush, even for a few minutes, and draw, doodle or paint. All of us are trying to paint our own big picture in our different ways, to set out a clear vision and to work towards it.
If the world were a painting, today it would probably be more grey than black or white. There are few certainties. And many splashes of glaring and harsh colours would warn us of the many dangers and threats we face. But here in this place, there are values and principles that we can apply to all the challenges in the world, and we need them now more than ever. At a time of tragic events, with the sounds of war around him, Winston Churchill noted: “Words are the only things that last forever.” Let us all depict in words in our school curricula these values and principles of tolerance and respect for the diversity of faiths, identities, cultures, histories and beliefs, thereby recognizing the common humanity that we all share.
Obviously, global principles and values of tolerance, written in black on the white paper of a global charter, cannot wipe out violent extremism, hatred, stereotypes, discrimination and the scars they have caused. Yet these values, when they are put into words and taught in our schools, can bridge differences and inspire hearts and minds to take common action and usher in a better future for our world. The hearts and minds of our young people represent the best insurance for a better future. If we show them the right path, they will take it.
Let us also try to be a better team and demonstrate, first and foremost, that we — men and women, individuals and peoples — are joined together by our common humanity and must work together to build a common and sustainable future for all, no matter the place, no matter the language, no matter the colour and no matter the religion.
